DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/24/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102a1 as being anticipated by Glaser, US PGPub 2009/0294220.

    PNG
    media_image1.png
    661
    528
    media_image1.png
    Greyscale

Regarding claim 1, Glaser discloses a braking apparatus (1) comprising: a pair of brake shoes (22,24) having facing surfaces (25,26), wherein at least one of the shoes (22) is mounted for movement of its face (25) toward the face (26) of the other of the shoes (24); a cam follower (17) connected to the at least one of the shoes (22) for moving the face (25) of the at least one of the shoes (22) relative to the face (26) of the other of the shoes (24); a compressible spring (15,16) connected to the cam follower (17) for actuating the cam follower (17) and thereby causing the face (25) of the at least one of the shoes (22) to move relative to the face (26) of the other of the shoes (22); an actuation assembly (50) connected to the cam follower (17) and acting through the cam follower (17) for compressing the compressible spring (15,16), the actuation assembly (50) configured so that: (i) under a supply of power (energized) to the actuation assembly (50), the actuation assembly (50) is operable to control a force acting on the cam follower (17) and the at least one of the brake shoes (22) from a brake applied position (see [0050]) at a start of a brake release cycle (see [0052]) to and at an end of the brake release cycle (as described above) at which a brake release position (see [0057]) of the apparatus is 
from the compressed state (as described above) when the clutch (43) disengages from the cam follower (17) at the start of the brake application cycle (as described above), wherein, upon release of the compressible spring (15,16) from the compressed state at the start of the brake application cycle (as described above), the compressible spring (15,16) actuates the cam follower (17) and moves the face of the at least one of the shoes (22) toward the face of the other of the shoes (24) to obtain the brake applied position (as described above), wherein the brake applied position (as described above) is obtained within a predetermined time (see [0061]) from the release.

Allowable Subject Matter
s 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2-10 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claims 2, including every structural element recited in the claims, especially, the configuration wherein the actuation assembly includes a ball screw assembly with a screw and a nut moveable relative to the screw, the ball screw assembly configured to (1) convert a rotational motion of the screw in a first direction into a downward linear motion in the nut during the brake release cycle and (2) convert an upward linear motion in the nut into a rotational motion of the screw in a second direction during the brake application cycle, the first direction being opposite the second direction.
None of the references of the prior art teach or suggest the elements of the elevator brake as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator brake in the manner required by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956.  The examiner can normally be reached on 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/               Primary Examiner, Art Unit 3654